

115 HJ 85 IH: Proposing an amendment to the Constitution of the United States limiting the number of terms Senators and Representatives may serve.
U.S. House of Representatives
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 85IN THE HOUSE OF REPRESENTATIVESMarch 1, 2017Mr. Gallagher (for himself and Mr. Johnson of Louisiana) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States limiting the number of terms
			 Senators and Representatives may serve.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.No person shall serve as a Representative for more than six terms. An election to any part of a term for which some other person was elected shall not count in determining the number of terms a person serves as a Representative unless the person serves more than one year as a Representative pursuant to that election.
 2.No person shall serve as a Senator for more than two terms. An election or appointment to any part of a term for which some other person was elected shall not count in determining the number of terms a person serves as a Senator unless the person serves more than three years as a Senator pursuant to that election or appointment.
 3.This article shall not apply to any person who served as a Representative or as a Senator during any Congress occurring before the One Hundred Fifteenth Congress.
					.
		